DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Racenet et al. (US 2,275,674, hereinafter “Racenet”) in view of Shelton, IV et al. (US 2012/0080336 A1, hereinafter “Shelton”).
Regarding Claim 1, Racenet discloses a repair device system for coupling to soft tissue (abstract), comprising a delivery device having a handle (Figure 1, 14)  and a push rod (Figure 16, 70) defining a longitudinal axis (as seen in Figure 16), the push rod configured to linearly move along the longitudinal axis.  Racenet further discloses an implant delivery member (Figure 1, cartridge assembly 20) configured to be removably coupled to the delivery device, the implant delivery member including a cartridge (Figure  7, 50) and an anvil (Figure 1, 22), the cartridge linearly moveable relative to the anvil to facilitate moving one end of the cartridge to be positioned adjacent the soft tissue positioned over the anvil, and a repair device (Figure 7, 56) configured to be held within the cartridge, the repair device including an anchor with a base (as seen in Figure 7).  Racenet discloses that upon movement of the push rod with the delivery device, the push rod is configured to move the anchor from the cartridge so that the base of the anchor moves in a direction corresponding with the linear movement of the push rod along the longitudinal axis to move the legs against the anvil such that the legs move from a linear position to a formed position (as seen in Figure 16).
Racenet discloses the invention substantially as claimed, but does not disclose the repair device having at least four legs extending from the base.  In the same art of repair device systems, Shelton discloses a repair device (Figures 10 and 11, 922) having at least four legs (926) extending from the base (924). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a repair device with four legs with the device of Racenet when additional surgical fastening and configuration is desired such as in complicated tissue attachment. 
Regarding Claims  2-4, Racenet discloses the use of staples to fasten tissue (see Figure 21), but does not specifically disclose the capture portion and radial portions formed by the legs or the base of the anchor comprising an elongated structure defining a base axis and the anvil being elongated to define an anvil axis, the base axis extending substantially parallel relative to the anvil axis.  
Shelton discloses a capture portion extending with radial portions where in the formed position, the multiple legs coupled to structure of the capture portion (as seen in Figures 1B through 1E). Shelton further discloses that the base of the anchor comprises an elongated structure defining a base axis (Figure 1C where base axis would be along 32) and the anvil being elongated to define an anvil axis (along 20), the base axis extending substantially parallel relative to the anvil axis (32 and 20 can be considered substantially parallel).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed for the combination of the device of Racenet with the repair devices of Shelton to utilize the capture portions and radial portions formed by the legs as taught by Shelton in order to allow the repair device to purchase in the tissue and approximate the tissue as desired.  
Regarding Claim 5, Racenet discloses an anvil axis and a push rod axis that are substantially perpendicular (Figure 1).
Regarding Claim 6, Racenet discloses the push rod configured to couple to the cartridge (see Figure 1).
Regarding Claim 7, Racenet discloses the device substantially as claimed, but does not disclose a drive configured to be rotated by a thumb wheel (70), the drive configured to couple to a base portion of the implant delivery member.  Shelton discloses a drive rotated by a thumb wheel (Figure 1, 70).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Racenet with a thumb wheel as is taught by Shelton, as a thumb wheel is a well-known actuating device within the art. 
Regarding Claim 8, the combination of Racenet in view of Shelton discloses the at least four legs of the anchor (as in combination with Shelton) held in the cartridge extending substantially parallel with the longitudinal axis of the push rod (Figure 1 of Racenet).

Allowable Subject Matter
Claims 9-11, 14, 18, 20, 21, and 23-26 are allowed.

Response to Arguments
Claims 9-11, 14, 18, 20, 21, and 23-26 are allowed.

	Upon further search and review, previously indicated allowable claims 1-8 have been rejected in view of Racenet et al. as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/Examiner, Art Unit 3774     

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774